                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

                                      NO. 7:18-CV-122-FL



 D.B.G., a minor, CARLOS BAEZA                )
 CORDOVA, and TERESA DE JESUS                 )
 GARCIA GONZALEZ,                             )
                                              )
                Plaintiffs,                   )                    ORDER
                                              )
       v.                                     )
                                              )
 ROBESON COUNTY BOARD OF                      )
 EDUCATION; LANCE ADAM HAIR                   )
 individually and in his official capacity;   )
 JOHNNY HUNT, individually and in             )
 his official capacity as Superintendent      )
 of Robeson County Public Schools;            )
 ROBERT LOCKLEAR, individually                )
 and in his official capacity as Principal    )
 of St. Paul’s Elementary School;             )
 RAYMOND CUMMINGS, individually               )
 and in his official capacity as Director     )
 of Transportation of Robeson County          )
 Public Schools; and CHRISTOPHER              )
 JONES, individually and in his official      )
 capacity as TIMS Coordinator for the         )
 public schools of Robeson County,            )
                                              )
                Defendants.                   )



       This matter is before the court on defendants Robeson County Board of Education (“School

Board”), Robert Locklear (“Locklear”), Raymond Cummings (“Cummings”), and Christopher Jones’

(“Jones”, collectively “defendants”) motions to dismiss for lack of subject matter jurisdiction

pursuant to Federal Rule of Civil Procedure 12(b)(1), insufficient service of process pursuant to
Federal Rule of Civil Procedure 12(b)(5),1 and failure to state a claim upon which relief can be

granted pursuant to Federal Rule of Civil Procedure 12(b)(6).2 (DE 35). The issues raised have

been fully briefed by the parties, and in this posture are ripe for ruling. For the following reasons,

defendants’ motion is granted in part and denied in part as set forth herein.

                                       STATEMENT OF THE CASE

         This case concerns liability for an alleged sexual assault of a student by a school bus driver.

Plaintiffs commenced this action on July 10, 2018. Plaintiffs filed proof of service on August 16,

2018. In their amended complaint dated September 10, 2018, plaintiffs assert claims for violation

of 42 U.S.C. § 1983 by defendants; state law negligence by defendant School Board and defendant

Locklear in his official capacity, and by defendant Cummings and defendant Jones in their official

and individual capacities; battery, false imprisonment, and intentional infliction of emotional distress

against defendant Hair in his individual capacity and as an employee of defendant School Board;

negligent infliction of emotional distress against defendant Hair in his individual and in his capacity

as an employee of defendant School Board. Plaintiffs seek compensatory and punitive damages.

         On October 30, 2018, defendants filed in the instant motion to dismiss. Defendants argue

that defendant Jones has not been served with the summons and complaint in this case; plaintiffs’

official capacity claims should be dismissed because they are duplicative of plaintiffs’ claims against

defendant School Board; the complaint fails to allege respondeat superior liability against defendant

School Board for the alleged actions of defendant Hair; plaintiffs’ claims against defendants are

         1
         Defendants also raise motions under Federal Rules of Civil Procedure 12(b)(2) and 12(b)(4) on the same
grounds that they invoke Rule 12(b)(5).
         2
         The complaint also named Johnny Hunt, superintendent of Robeson County Schools, as a defendant. However,
Hunt was dismissed from this action on September 10, 2018 upon filing of plaintiffs’ amended complaint. Defendant
Lance Adam Hair (“Hair”) is not joined in the instant motions, and he has been held in default as of January 10, 2019.

                                                          2
barred by governmental immunity; and punitive damages against defendant School Board fail to state

a valid claim. In support of the motion, plaintiffs submit affidavits from defendant Jones (“Jones

Aff.” (DE 35-1)), Melody Coons (“Coons Aff.” (DE 35-2)), and Hugh McIlwain (“McIlwain Aff.”

(DE 35-3)). Defendants also filed their answer on October 30, 2018.

       On November 20, 2018, plaintiffs filed their response in opposition to the motion to dismiss.

Plaintiffs argue that defendants did not rebut the presumption of service; defendants Cummings and

Jones are public employees and therefore governmental immunity does not apply to claims against

them; plaintiffs may pursue state law claims for negligence against both defendant School Board and

defendants Locklear, Cummings, and Jones; respondeat superior liability is permissible as against

defendant School Board for the actions of its employee, defendant Hair; defendants’ motion does

not address plaintiffs’ § 1983 claims; and plaintiff waives any claim to punitive damages against

defendant School Board for vicarious liability.

       On December 3, 2018, defendants replied to plaintiffs’ response opposing the motion to

dismiss. Defendants argue that presumptive service is not implicated in this case; and plaintiffs’

official capacity claims against defendants Locklear, Cummings, and Jones are redundant. In support

of defendants’ reply, they attach the affidavit of Robert Locklear (“Locklear Aff.” (DE 45-1)).

       In the meantime, plaintiffs also filed a motion for extension of time to serve defendant Jones

on November 20, 2019, which the court later granted on January 14, 2019. Plaintiffs then filed a

second motion for extension of time to serve defendant Jones on February 11, 2019, which the court

granted on February 15, 2019.




                                                  3
                                         STATEMENT OF FACTS

         The facts alleged in the complaint may be summarized as follows.3 During the 2012-2013

school year, D.B.G. was enrolled in fifth grade at St. Paul’s Elementary School, a public school

operated by Defendant School Board in Robeson County. (Compl. ¶ 20). At all relevant times, in

accordance with N.C.G.S. § 115C-241, Defendant School Board provided transportation to its

enrolled students on buses that followed routes and schedules determined by Defendant School

Board and its agents and employees. (Id. ¶ 21). During the 2012-2013 school year, the minor

plaintiff D.B.G. was assigned to the bus driven by Defendant Hair, who was supposed to pick her

up and drop her off at a designated stop near her home. (Id. ¶ 22).

         Throughout the 2012-2013 school year, defendant Hair allegedly used his used his authority,

control, and access to plaintiff D.B.G. to subject her to sexual improprieties, set forth fully in

plaintiffs’ complaint. (See id. ¶¶ 24-27). Plaintiffs allege that before defendant Hair began to exploit

and abuse plaintiff D.B.G., he had already been accused of impropriety with another female student

on his bus. (Id. ¶ 28). The accusation of impropriety with a student was made to defendants School

Board, Locklear, Cummings, and/or Jones. (Id.). However, defendants did not take any actions to

train or monitor defendant Hair or take other appropriate actions, such as investigating defendant

Hair, report defendant Hair to law enforcement, or fire or discipline defendant Hair. (Id. ¶¶ 29-31).

         In December 2013, a teacher learned that defendant Hair was sending obscene pictures to

students. (Id. ¶ 37). A criminal investigation followed. (Id.). Defendant Hair admitted to numerous

criminal offenses against schoolchildren, including plaintiff D.B.G.. (Id.). He eventually pled guilty



         3
           Hereinafter, all references to the “complaint” in the text and to “Compl.” in citations are to the amended
complaint filed September 10, 2018, (DE 26), unless otherwise specified.

                                                         4
to two counts of felonious restraint, two counts of using minors to assist in obscenity, two counts of

disseminating obscene material to minors, and two counts of taking indecent liberties with children.

(Id.). Defendant Hair entered his guilty plea pursuant to a bargain with the prosecutor, and the

offenses to which he pled guilty did not encompass all of his misconduct with children in the

Robeson County public schools. (Id.).

                                      COURT’S DISCUSSION

A.      Standard of Review

        A motion to dismiss under Rule 12(b)(1) challenges the court’s subject matter jurisdiction.

Such motion may either 1) assert the complaint fails to state facts upon which subject matter

jurisdiction may be based, or 2) attack the existence of subject matter jurisdiction in fact, apart from

the complaint. Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982). When a defendant challenges

the factual predicate of subject matter jurisdiction, a court “is to regard the pleadings’ allegations as

mere evidence on the issue, and may consider evidence outside the pleadings without converting the

proceeding to one for summary judgment.” Richmond, Fredericksburg & Potomac R. Co. v. United

States, 945 F.2d 765, 768 (4th Cir. 1991). The nonmoving party in such case “must set forth specific

facts beyond the pleadings to show that a genuine issue of material fact exists.” Id.

        A motion under Rule 12(b)(5) challenges the sufficiency of service of process. See Fed. R.

Civ. P. 12(b)(5). “When the process gives the defendant actual notice of the pendency of the action,

the rules ... are entitled to a liberal construction” and “every technical violation of the rule or failure

of strict compliance may not invalidate the service of process.” Armco, Inc. v. Penrod-Stauffer Bldg.

Sys., Inc., 733 F.2d 1087, 1089 (4th Cir. 1984). Nevertheless, “the rules are there to be followed,

and plain requirements for the means of effecting service of process may not be ignored.” Id. The


                                                    5
plaintiff bears the burden of establishing that process properly has been served. Dalenko v.

Stephens, 917 F. Supp. 2d 535, 542 (E.D.N.C. 2013); see also Mylan Labs., Inc. v. Akzo, N.V., 2

F.3d 56, 60 (4th Cir. 1993) (holding the plaintiff must prove service of process if challenged).

        “To survive a motion to dismiss” under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 663 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“Factual allegations must be enough to raise a right to relief above the speculative level.” Twombly,

550 U.S. at 555. In evaluating whether a claim is stated, “[the] court accepts all well-pled facts as

true and construes these facts in the light most favorable to the plaintiff,” but does not consider

“legal conclusions, elements of a cause of action, . . . bare assertions devoid of further factual

enhancement[,] . . . unwarranted inferences, unreasonable conclusions, or arguments.” Nemet

Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 255 (4th Cir. 2009) (citations omitted).

B.      Analysis

        1.      Service of Defendant Jones

        Defendants argue that defendant Jones in his individual capacity should be dismissed for

insufficient service of process, pursuant to Federal Rule of Civil Procedure 12(b)(5).

        The Federal Rules allow service of process “following state law for serving a summons in

an action brought in courts of general jurisdiction in the state where the district court is located or

where service is made.” Fed. R. Civ. P. 4(e)(1). In turn, North Carolina law allows service, “[b]y

mailing a copy of the summons and of the complaint, registered or certified mail, return receipt

requested, addressed to the party to be served, and delivering to the addressee.” N.C. Gen.

Stat.§ 1A-1, Rule 4(j)(1)(c). A plaintiff may deliver the documents to defendant’s place of


                                                    6
employment. See id.; Moore v. Cox, 341 F.Supp.2d 570, 573 (M.D.N.C. 2004).

        An affidavit together with return receipt signed by someone other than the addressee “raises

a presumption that the person who received the mail or delivery and signed the receipt was an agent

of the addressee authorized by appointment or by law to be served or to accept service of process.”

N.C. Gen. Stat. § 1A-1, Rule 4(j2)(2); see Moore, 341 F.Supp.2d at 573. “Although a return of

service showing service on its face constitutes prima facie evidence of service, such showing can be

rebutted by the affidavits of more than one person showing unequivocally that proper service was

not made upon the person of the defendant.” Grimsley v. Nelson, 342 N.C. 542, 545 (1996); see

Harrington v. Rice, 245 N.C. 640, 642 (1957) (“Service of process, and the return thereof, are serious

matters; and the return of a sworn authorized officer should not be lightly set aside.” (internal

quotation marks omitted)). “[A] defendant who seeks to rebut the presumption of regular service

generally must present evidence that service of process failed to accomplish its goal of providing

defendant with notice of the suit, rather than simply questioning the identity, role, or authority of the

person who signed for delivery of the summons.” Granville Med. Ctr. v. Tipton, 160 N.C. App. 484,

493 (2003) (citing Harris v. Maready, 311 N.C. 536, 541 (1984)).

        On August 16, 2018, plaintiffs filed proof of service that they had served the summons and

complaint by certified mail at the designated office of defendant Jones in accordance with North

Carolina Rule 4(j)(1)(c). (See Proof of Service (DE 20) at 1). On July 19, 2018, the return receipt

for the summons indicates that defendant School Board’s agent signed for process. (See Proof of

Service (DE 20) at 1). In so doing, plaintiffs raise a rebuttable presumption that the individual

signing for process was defendant Jones’ agent with respect to both official and individual capacity

claims, based on the assumption that defendant Jones was an employee of defendant School Board.


                                                   7
See N.C. Gen. Stat. § 1A-1, Rule 4(j2)(2).

        However, defendants rebut the presumption of service. Defendants Jones and Locklear both

testify that defendant Jones was not employed by defendant School Board in July 2018, the time at

which plaintiffs’ served process at defendant School Board’s address. (See Jones Aff. (DE 35-1) ¶¶

4-10; Locklear Aff. (DE 45-1) ¶ 4). Therefore, defendant School Board and its employees were not

authorized to accept service on behalf of defendant Jones for claims against him in his individual

capacity at the time service was attempted.

        The motion to dismiss filed by defendant Jones for insufficient service of process is granted.

However, the court previously granted plaintiffs an extension of time to serve defendant Jones.

Plaintiffs are granted leave to cure the lack of service upon defendant Jones within the time

permitted by the court in its order dated February 15, 2019. In the absence of proper proof of

service, plaintiffs’ claims against defendant Jones shall be dismissed without prejudice. Since

defendant Jones has not yet been dismissed from this action, the court addresses defendant Jones’

other arguments on motion to dismiss below.

        2.       Governmental Immunity

        Defendants first seek to dismiss plaintiffs’ second, fifth, and sixth causes of action on the

basis that governmental immunity forecloses plaintiffs’ state law causes of action.4

        Under North Carolina law, “[a] county or city board of education is a governmental agency,

and therefore may not be liable in a tort action except insofar as it has duly waived its immunity from

tort liability pursuant to statutory authority.” Overcash v. Statesville City Bd. of Educ., 83 N.C. App.


        4
         The doctrine of governmental immunity does not apply to plaintiffs’ first cause of action under 42 U.S.C.
§ 1983. See Owen v. City of Indep., Mo., 445 U.S. 622, 647–48 (1980); Berkley v. Common Council of City of
Charleston, 63 F.3d 295, 296-98 (4th Cir. 1995).

                                                        8
21, 22 23 (1986) (collecting cases); see, e.g., Presnell v. Pell, 298 N.C. 715, 721 (1979); Huff v.

Northampton Cty. Bd. of Ed., 259 N.C. 75, 79 (1963). “As a general rule, the doctrine of

governmental, or sovereign immunity bars actions against, inter alia, the state, its counties, and its

public officials sued in their official capacity.” Herring ex rel. Marshall v. Winston-Salem/Forsyth

Cty. Bd. of Educ., 137 N.C. App. 680, 683 (2000). “[A] suit against a defendant in his official

capacity means that the plaintiff seeks recovery from the entity of which the public servant defendant

is an agent.” Meyer v. Walls, 347 N.C. 97, 110 (1997).

       “N.C. Gen. Stat. § 115C 42 is the exclusive means of a local board of education to waive

immunity.” Ripellino v. N. Carolina Sch. Boards Ass’n, Inc., 158 N.C. App. 423, 428 (2003) (citing

Lucas v. Swain County Bd. of Educ., 154 N.C. App. 357, 361 (2002)). The statute provides:

       Any local board of education, by securing liability insurance as hereinafter provided,
       is hereby authorized and empowered to waive its governmental immunity from
       liability for damage by reason of death or injury to person or property caused by the
       negligence or tort of any agent or employee of such board of education when acting
       within the scope of his authority or within the course of his employment. Such
       immunity shall be deemed to have been waived by the act of obtaining such
       insurance, but such immunity is waived only to the extent that said board of
       education is indemnified by insurance for such negligence or tort.

N.C. Gen. Stat. § 115C-42. Mere participation in the North Carolina School Boards Trust

(“NCSBT”) does not qualify as a purchase of insurance under N.C. Gen.Stat. § 115C 42 and waive

a school board’s immunity. See Ripellino, 158 N.C. App. at 428; Lucas, 154 N.C. App. at 363.

However, “excess coverage” obtained by the NCSBT for a member school district that provides

coverage over and above fund limits waives governmental immunity to the extent the excess

insurance policy provides coverage. See Ripellino, 158 N.C. App. at 429; (Coons Aff. Ex. A (DE

53-2) at 9 (defining “excess insurance”)).



                                                  9
         Defendant School Board participates in the NCSBT. (See Coons Aff. (DE 35-2) ¶ 3).

NCSBT’s coverage agreement provides coverage for sexual acts and abuse liability, as defined in

the agreement. (See Coons Aff. Ex. A (DE 35-2) at 7).5 The NCSBT’s coverage agreement with

defendant School Board expressly excludes from excess coverage liability for sexual acts and abuse,

as well as claims for negligent infliction of emotional distress and intentional infliction of emotional

distress. (See Coons Aff. Ex. A (DE 35-2) at 13, 14). Defendant School Board has not purchased

or otherwise secured any liability insurance coverage or risk protection for the claims in this case

other than that which it has obtained by virtue of its participation in the NCSBT. (McIlwain Aff.

(DE 35-3) ¶ 4).

         Plaintiffs do not provide any provide any support for the allegation contained in the

complaint that defendant School Board has procured liability insurance under N.C. Gen. Stat. §

115C-42, excess liability coverage through NCSBT, or taken any other measure by which it could

be said to have waived its governmental immunity. (See Compl. ¶ 19).

         Accordingly, the court holds plaintiffs’ second, fifth, and sixth causes of actions against

defendant School Board are barred by defendant School Board’s governmental immunity. Likewise,

plaintiffs’ second cause of action against defendants Locklear, Cummings, and Jones is dismissed

where such cause of action extends to defendants in their official capacity. See Meyer, 347 N.C. at

110. The court now turns to whether any of the defendants may be sued in their individual capacities

under plaintiffs’ state law claims.




         5
           Citations herein to page numbers in all documents in the record are to those assigned by the court’s CM/ECF
filing system.

                                                         10
        3.      State Law Individual Capacity Claims

        Defendants Locklear, Cummings, and Jones argue that plaintiffs’ state law claims against

them in their individual capacities should be dismissed, because individual claims against them

under state law are barred by public official immunity.

        “A suit against a defendant in his individual capacity means that the plaintiff seeks recovery

from the defendant directly.” Isenhour v. Hutto, 350 N.C. 601, 608 (1999) (quoting Meyer, 347 N.C.

at 110). “It is settled in this jurisdiction that a public official, engaged in the performance of

governmental duties involving the exercise of judgment and discretion, may not be held personally

liable for mere negligence in respect thereto.” Meyer, 347 N.C. at 112. “The rule in such cases is

that an official may not be held liable unless it be alleged and proved that his act, or failure to act,

was corrupt or malicious, or that he acted outside of and beyond the scope of his duties.” Smith v.

State, 289 N.C. 303, 331 (1976). “An employee, on the other hand, is personally liable for

negligence in the performance of his or her duties proximately causing an injury.” Isenhour, 350

N.C. at 610 (internal citations omitted).

        In distinguishing between public officials and public employees, North Carolina law

recognizes several distinctions, including: “(1) a public office is a position created by the constitution

or statutes; (2) a public official exercises a portion of the sovereign power; and (3) a public official

exercises discretion, while public employees perform ministerial duties.” Id. “Discretionary acts

are those requiring personal deliberation, decision and judgment; duties are ministerial when they

are absolute, certain, and imperative, involving merely the execution of a specific duty arising from

fixed and designated facts.” Meyer, 347 N.C. at 113 (internal quotations omitted).

        North Carolina law creates the office of school principal by statute providing for school


                                                   11
administrators. See N.C. Gen. Stat. § 115C-287.1(a); Farrell v. Transylvania Cty. Bd. of Educ., 175

N.C. App. 689, 696 (2006). Additionally, North Carolina courts recognize “that school officials

such as superintendents and principals perform discretionary acts requiring personal deliberation,

decision, and judgment.” Farrell, 175 N.C. App. at 695 (citing Gunter v. Anders, 114 N.C. App. 61,

67 68 (1994)).         Accordingly, principals are entitled to public official immunity for their

discretionary acts. See Farrell, 175 N.C. App. at 695; Gunter, 114 N.C. App. at 67 68.

         Plaintiffs’ complaint does not disclose how any acts or omissions by defendant Locklear, a

school principal entitled to immunity, were corrupt or malicious, or outside of and beyond the scope

of his duties. See Smith, 289 N.C. at 331. In fact, plaintiffs’ concede that “to the extent [defendant]

School Board may be found not to have waived governmental immunity, the negligence claim

against defendant Locklear, a public official cannot proceed.”                          (Pl. Resp. (DE 41) at 13).

Accordingly, to the extent plaintiffs’ complaint alleges an individual capacity claim against

defendant Locklear it its second cause of action,6 plaintiffs’ claim is dismissed.

         The court next turns to individual claims against defendant Cummings. North Carolina law

requires “the superintendent or the superintendent’s designee” to administer the school district’s

transportation program.7 See N.C. Gen. Stat. § 115C-244. Administration of the program involves

many different tasks, such as “assign[ing] the pupils and employees who may be transported to and

from school upon the bus,” “implement[ing] and enforc[ing]” bus routes developed in accordance



         6
           Plaintiff captioned its complaint stating that it was raising a claim against defendant Locklear in his individual
and official capacity, but under his second cause of action, the only cause against defendant Locklear, the claim was
listed as an official capacity claim only.
         7
          Defendants also cite N.C. Gen. Stat. § 115C-241, -242 for the claim that they are public officials. However,
such statutes vest authority to act solely in the superintendent. Therefore, defendants cannot claim that these statutes
create defendant Cummings of defendant Jones’ jobs.

                                                            12
with N.C. Gen. Stat. § 115C-246, and disallowing an employee from riding a bus where, “. . . in the

opinion of the superintendent or superintendent's designee, [it is] detrimental to the comfort or safety

of the pupils assigned to such bus, or to the safe, efficient and proper operation of such bus.” Id.

§ 115C-244.

       At all times relevant to the complaint, defendant Cummings served as Director of

Transportation for Robeson County Public Schools. (See Compl. ¶ 15). Plaintiffs allege defendant

Cummings had numerous duties, such as “assigning students and drivers to buses; ensuring buses

were used only for transportation and from designated stops; . . . and training and supervising all

transportation personnel . . . .” (Id.). As the individual responsible for administering the

transportation program of the school district, defendant Cummings’ position is created by statute and

requires exercise of the sovereign power. See N.C. Gen. Stat. §§ 115C-244 (allowing the

superintendent’s designee to make decisions regarding placement of pupils and employees on the

bus); 115C-287.1(d) (defining school administrators to include a “director, whose major function

is includes the direct or indirect supervision of teaching or of any other part of the instructional

program.”); see also Farrell, 175 N.C. App. at 696 (finding the Director of Federal Programs for a

school district to be a school administrator). Moreover, the injuries alleged by plaintiffs flow from

defendant Cummings’ discretionary determinations of which pupils and employees should be placed

on school buses, and how best to enforce the transportation program of the district. (See Compl. ¶¶

15); N.C. Gen. Stat. § 115C-244; see also Hare v. Butler, 99 N.C. App. 693, 700 01 (1990) (holding

a director’s negligent training and supervision of agency employees to be a discretionary function).

Defendant Cummings is a public official.

       Plaintiffs argue that there is no case holding a Director of Transportation for a school system


                                                  13
qualifies as a public official, and cite several cases to argue that defendant Cummings is not a public

official, including Hare and Block v. Cty. of Person, 141 N.C. App. 273 (2000). Plaintiff’s case law

is distinguishable as applied to defendant Cummings. Unlike the individuals in those cases,

defendant Cummings’ position and use of sovereign power are provided for by statute. Compare

N.C. Gen. Stat. § 115C-244 (prescribing duties for the superintendent or the superintendent’s

designee); with Hare, 99 N.C. App. at 700 (citing N.C. Gen. Stat. § 108A-12 (providing for a

director of county social services))); Block, 141 N.C. App. at 281-82 (citing N.C. Gen. Stat.

§ 130A-41 (providing for a local health director))). Accordingly, defendant Cummings is a entitled

to immunity in his individual capacity, and plaintiffs’ state law claims against defendant Cummings

are dismissed.

       Finally, the court turns its attention to defendant Jones, who at all times relevant to plaintiffs’

complaint was Transportation Information Management Systems (TIMS) Coordinator for Robeson

County Public Schools. (Compl. ¶ 17). Defendant Jones’ alleged duties include “designing and

analyzing bus routes, stops, and schedules; collecting, maintaining, and reviewing driver hour and

mileage information; monitoring bus drivers’ adherence to routes and schedules; and addressing any

issues or problems with routes, stops, and schedules.” (Id.).

       Unlike defendant Cummings, defendant Jones’ position and duties are not created by statute

under N.C. Gen. Stat. §§ 115C-244 or 115C-287.1. Defendant Jones is TIMS Coordinator, which

does not fit with the classes of individuals designated as school administrators. See N.C. Gen. Stat.

§ 115C-287.1(c), (d). Nowhere does § 115C-244 indicate that the “superintendent’s designee” can

be more than one person. See id. § 115C-244. The duties enumerated under the statute also

correspond to the alleged duties of defendant Cummings as Director of Transportation, not defendant


                                                   14
Jones as TIMS Coordinator. See id.; (Compl. ¶¶ 15, 17). Moreover, defendant Jones’ job duties are

ministerial in nature. For example, monitoring a driver’s adherence to routes and schedules does not

involve judgment, but “merely the execution of a specific duty arising from fixed and designated

facts.” Meyer, 347 N.C. at 113 (internal quotations omitted). Ultimately, defendant Jones’ tasks

are ministerial, in contrast to the discretionary judgments made by defendants Locklear and

Cummings regarding administration of the school and transportation program.

        Defendants assert that defendant Jones is immune from suit in his individual capacity for the

same reasons as defendant Cummings. (See Def. Reply (DE 45) at 8). However, for the reasons

stated above, defendant Jones is not a public official, but a public employee. Consequently the court

denies defendants’ motion to dismiss the state law claim against defendant Jones on the basis of

public official immunity.

        4.      42 U.S.C. § 1983 Official Capacity Claims

        Defendants ask the court to dismiss plaintiffs’ official capacity claims against defendants

Locklear, Cummings, and Harris under 42 U.S.C. § 1983. “As long as the government entity

receives notice and an opportunity to respond, an official-capacity suit is, in all respects other than

name, to be treated as a suit against the entity.” Kentucky v. Graham, 473 U.S. 159, 166 (1985).

A § 1983 claim against a school official in his or her official capacity “is essentially a claim against

the [School] Board and thus should be dismissed as duplicative.” Love-Lane v. Martin, 355 F.3d

766, 783 (4th Cir. 2004); see Huggins v. Prince George’s Cty., Md., 683 F.3d 525, 532 (4th Cir.

2012). Here, defendant School Board is subject to plaintiffs’ § 1983 action. (See Compl. ¶¶ 41-51).

Additionally, defendant School Board has been given notice and an opportunity to respond. (See,

e.g., Answer (DE 37)). Accordingly, plaintiffs’ § 1983 claims against defendants Locklear,


                                                  15
Cummings, and Jones in their official capacities are dismissed. Plaintiffs’ individual capacity claims

against defendants Locklear, Cummings, and Jones under § 1983 remain.

                                          CONCLUSION

       Based on the foregoing, defendant’s motion to dismiss (DE 35) is GRANTED IN PART and

DENIED IN PART as set forth herein.

       The motion to dismiss filed by defendant Jones for insufficient service of process is

GRANTED. Plaintiffs are granted leave to cure the lack of service upon defendant Jones within the

time permitted by the court in its order dated February 15, 2019. In the absence of proper proof of

service, plaintiffs’ claims against defendant Jones shall be DISMISSED WITHOUT PREJUDICE.

       Plaintiffs’ second, fifth, and sixth causes of action against defendant School Board and

defendants Locklear, Cummings, and Jones in their official capacities are DISMISSED. Plaintiffs’

second cause of action against defendants Locklear and Cummings in their individual capacities is

DISMISSED. Plaintiffs’ second cause of action against defendant Jones in his individual capacity

proceeds. Plaintiffs’ § 1983 claims against defendants Locklear, Cummings, and Jones in their

official capacities are DISMISSED. Plaintiffs’ official capacity claim against defendant School

Board and individual capacity claims against defendants Locklear, Cummings, and Jones under

§ 1983 remain. Having disposed of the instant motion, the court hereby LIFTS the stay on this case,

and an initial order on planning and scheduling will follow.

       SO ORDERED, this the 1st day of March, 2019.



                                               _____________________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge


                                                 16
